EXHIBIT 32.01 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Jorge Andrade, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that theQuarterly Report of Fresh Start Private Management, Inc. on Form 10-Q for the quarter ended March 31, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in this QuarterlyReport on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Fresh Start Private Management, Inc. Date: May 15, 2013 By: /s/ JORGE ANDRADE Name: Jorge Andrade Title: Chief Executive Officer, Secretary and Director I, Lourdes Felix, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that theQuarterly Report of Fresh Start Private Management, Inc. on Form 10-Q for the quarter ended March 31, 2013 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in thisQuarterly Report on Form 10-Q fairly presents in all material respects the financial condition and results of operations of Fresh Start Private Management, Inc. Date: May 15, 2013 By: /s/ LOURDES FELIX Name: Lourdes Felix Title: Chief Financial Officer and Director
